Citation Nr: 0738254	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-24 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for residuals of nasal 
septal surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to September 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  Thereafter, the veteran's claims file was 
transferred to the RO in Anchorage, Alaska.

In May 2006, the veteran testified at a Travel Board hearing 
at the Anchorage RO before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record and 
associated with the claims file.

In August 2006, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C) for 
further action, to include scheduling a VA examination.  
After accomplishing the requested action, the RO/AMC 
continued the denial of the claim on appeal (as reflected in 
a June 2007 supplemental SOC (SSOC)) and returned this matter 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and assistance actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Although service medical records reflect nasal septal 
surgery, no chronic residuals of that surgery were shown in 
service, and post-service medical evidence does not establish 
a current, chronic disability related to residuals of his 
nasal septal surgery.




CONCLUSION OF LAW

The criteria for service connection for residuals of nasal 
septal surgery are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an August 2006 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for residuals of nasal septal surgery, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claim.  
This letter also informed the appellant how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  After issuance 
of this notice described above, and opportunity for the 
appellant to respond, the June 2007 SSOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA examination reports and VA outpatient 
treatment records.  Also of record and considered in 
connection with this claim is the transcript of the veteran's 
Board hearing in May 2006, as well as various written 
statements provided by the veteran, and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service event."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service treatment records indicate that the veteran reported 
that he did not know if he had ear, nose or throat trouble in 
the July 1971 medical history report.  However, the 
accompanying entrance medical examination shows that 
evaluation of the nose and throat was normal.  Service 
treatment records also show that the veteran underwent a 
submucous resection of the nasal septum in July 1974.  An 
August 1974 narrative summary shows the veteran complained of 
post nasal discharge on exertion while recovering from the 
surgery.  Although x-ray studies of the sinuses were normal, 
examination of the nasopharynx revealed some scar tissue that 
the examiner opined was likely present from childhood and 
might be a factor in his post nasal drip.

At his May 2006 hearing before the undersigned, the veteran 
testified that he currently experiences constant post nasal 
drip and very often has nose bleeds as a result of the in-
service nasal septal surgery.

The Board also notes that the post-service record contains no 
evidence of a current disability involving residuals of the 
veteran's in-service nasal septal surgery.  On VA examination 
of the veteran in October 2006, the examining physician noted 
no injury in the nose and that the veteran currently was not 
on any treatment for his claimed post nasal drip.  The 
examiner, who had reviewed the entire claims file, stated 
that the veteran never had any complications or 
incapacitation from his July 1974 in-service surgery for a 
deviated nasal septum.  Subjective feelings of post nasal 
drip after the corrective surgery were noted, but the 
examiner found there was no interference with the veteran's 
breathing through his nose, and that he did not have any 
purulent discharge, or dyspnea, or a speech impairment nor 
any features of chronic sinusitis.  

On examination, the examining physician diagnosed no 
objective finding of chronic post nasal drip.  The October 
2006 VA examiner also noted that the veteran did not have a 
cough at the time of the examination, and a nighttime cough 
was usual in patients complaining of post nasal drip.  An 
examination of the chest showed no wheezing.  The veteran 
also lacked symptoms of chronic sinusitis or chronic 
rhinitis.  The examiner found that the veteran's breathing 
problem pre-existed service and probably was attributable to 
his deviated nasal septum.  The VA examiner noted that the 
veteran's subjective feelings of post nasal drip lacked any 
objective finding or any symptoms consistent with chronic 
post nasal drip.

Thus, in this case, the competent medical evidence of record 
simply does not establish a disability related to residuals 
of nasal septal surgery-either in service or currently-and 
neither the veteran nor his representative has presented, 
identified, or even alluded to the existence of any such 
evidence.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, where as here, medical 
evidence does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for residuals 
of nasal septal surgery must be denied because the first 
essential criterion for the grant of service connection-
competent evidence of the disability for which service 
connection is sought-is not met.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions advanced 
during the veteran's May 2006 hearing, as well as in various 
written statements.  The Board does not doubt the sincerity 
of the veteran's belief that he has a current disability as a 
result of his in-service nasal septum surgery.  However, the 
Board points out that questions of medical diagnosis and 
causation are within the province of medical professionals.  
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  To whatever 
extent the veteran is attempting to establish a current 
disability through his (or his representative's) assertions, 
the Board points out that laypersons without the appropriate 
medical training and expertise simply are not competent to 
render a probative (persuasive) opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, any lay assertions in this 
regard have no probative value.

Under these circumstances, the claim for service connection 
for residuals of nasal septal surgery must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as no competent evidence supports the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for residuals of nasal septal surgery is 
denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


